—Judgment unanimously reversed on the law without costs and motion denied. Memorandum: Plaintiffs commenced this action to enforce an easement over a portion of defendant’s property. The proof at trial established the right to use the easement described in plaintiffs’ deed. Because the grant of the easement specifies its location, that specification is controlling. Thus, Supreme Court properly determined that plaintiffs had *968an absolute and unencumbered easement over defendant’s property as described in the deed and enjoined defendant from obstructing that easement.
The court erred, however, in granting plaintiffs’ subsequent motion to amend the judgment to substitute a metes and bounds description. The court has no jurisdiction to correct by amendment such error in substance affecting the judgment (see, Herpe v Herpe, 225 NY 323, 327). Furthermore, there is no proof in the record that supports the metes and bounds description of the easement in the amended judgment or that establishes that the description of the easement contained in the deed was inaccurate. The only description of the easement proved at trial was the description contained in the deed and in the pleadings; that description was properly set forth in the original judgment. (Appeal from Judgment of Supreme Court, Herkimer County, Tenney, J.—Permanent Injunction.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.